Title: Thomas Jefferson to Elizabeth Trist, 1 February 1814
From: Jefferson, Thomas
To: Trist, Elizabeth House


          Dear Madam  Monticello Feb. 1. 14.
          Your letter of Dec. 17. was near three weeks on it’s passage here. immediately on it’s reciept I turned over to Ellen the letter you had inclosed me for translation, she being as much a mistress of the language as any of us and less occupied by correspondences and business. her translation is inclosed in a
			 letter from herself, and I sincerely congratulate you on it’s flattering purport.
			 our Martha has had a poor time since the birth of her new daughter. harrassed with lingering fevers which have greatly debilitated her. she ought to have
			 come out to day, but is not strong enough, and it is snowing.
			 the grandchildren and great
			 grandchildren are serenading us in every corner of the house with the whooping cough. most of them however have it favorably, some badly, but none dangerously. I have heard only
			 of two deaths
			 from it
			 in the neighborhood.
			 mr Randolph will probably leave us in the spring to try another campaign; tho’ he does not seem decided.
			 Jefferson has founded found a loadstone at Warren, which draws him there so often as to induce us to conclude the attraction of the two bodies mutual.
			 mr Gilmer’s brothers and their families here were all well a few days ago. the Doctor has removed from Milton to a place bought of one of the Keys near mr Minor’s. this is our small news: and as for great, we may as well say nothing, as we have nothing comfortable, either behind or before us to say. we have had
			 indeed some comfortable things from the
			 ocean where they could do us no good, but on the land, where they would have been useful, neither courage nor conduct to cheer us.
			 we must sympathise with our mutual friend who is doomed to see
			 his
			 wise  measures all baffled in the execution. affectionate salutations and Adieu.
          Th:
            Jefferson
        